Citation Nr: 0013632	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right ankle with 
talocalcaneal coalition.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left ankle with 
talocalcaneal coalition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1992 to January 
1994.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


REMAND

The veteran seeks increased ratings for each of his service-
connected ankle disabilities, degenerative joint disease with 
talocalcaneal coalition.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

VA examinations in November 1997 and July 1998 were performed 
by the same examiner.  It was noted that the veteran was a 
construction worker and martial arts instructor.  He had 
reportedly lost several jobs due to his service-connected 
ankle disability.  In July 1998, the examiner confirmed that 
the veteran did have significant complaints and noted that 
the veteran's gait had gotten much worse between the 
examinations.  The examiner believed that the veteran's 
limitation of motion was real and reportedly scheduled an 
appointment with VA orthopedic 

doctors to obtain their opinion with respect to surgery.  The 
report of that examination has not been associated with the 
claims folder.

In November 1999, the veteran timely submitted evidence which 
indicated that the previous month, he had had ankle surgery 
at a VA medical center.  That evidence has not yet been 
considered by the RO, and the veteran has not waived his 
right to have it so considered.  38 C.F.R. § 20.1304 (1999).  
In this regard, the Board notes that neither the report of 
the surgery, nor any associated clinical records, have been 
associated with the claims folder.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to increased ratings for his 
service-connected ankle disabilities.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  This should include, but not 
be limited to, the report of a VA 
orthopedic examination which was 
reportedly scheduled by the VA examiner 
who examined the veteran in July 1998.  
The RO should also obtain the report of 
the veteran's ankle surgery performed by 
VA in October 1999, as well as all 
associated clinical records.  Finally, 
the RO should request that the veteran 
provide any additional relevant medical 
records he may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

2.  The RO should contact the veteran and 
request that he provide a history of his 
employment since service.  This should 
include, but not be limited to, the name 
and address of each employer, 
particularly the name and address of the 
employer for whom he worked as a martial 
arts instructor.  After acquiring all 
necessary authorization from the veteran, 
the RO should contact the veteran's 
employer and any former employers and 
request copies of all documents 
associated with time lost or other job-
related difficulty associated with the 
veteran's service-connected ankle 
disorders.  Such documents should 
include, but are not limited to, records 
associated with any termination of the 
veteran's employment; medical records; 
attendance records; job descriptions; 
reports of disciplinary action; 
counseling statements; customer letters; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
training; and reports of state and/or 
union involvement.  If the 
employer/former employer does not have 
such documents, the RO should request 
that the employer/former employer provide 
a statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an orthopedic examination to 
determine the extent of the veteran's 
service-connected ankle disabilities.  
All indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  Prior 
to the examination, the claims folder 
must be made available to the examiner so 
that the relevant medical history may be 
reviewed.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain and all 
functional impairment due to pain.  The 
physician should provide an opinion 
concerning the degree of any pain.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  Moreover, 
there must be a full description of the 
effects of each disability on the 
veteran's ordinary activity.  The 
examiner should also provide an opinion 
concerning the impact of each disability 
on the veteran's ability to work.  All 
opinions must be supported by clear and 
complete rationale.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
a rating in excess of 20 percent for 
degenerative joint disease of the right 
ankle with talocalcaneal coalition and 
entitlement to a rating in excess of 20 
percent for degenerative joint disease of 
the left ankle with talocalcaneal 
coalition.  In so doing, the RO should 
consider the potential applicability of 
an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (1999).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).


